Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the legal phraseology such as “means” or “comprises” or “comprising” often used in patent claims should be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 7 and 20, the term “a substantially uniform thickness” is indefinite because it is unclear how substantial of the “substantially uniform thickness” is comparing to a “uniform thickness”. Clarification or correction is needed.
In claim 15, the term “the spindle structure” recited in line 1, is indefinite because it has no antecedent basis in the claim and preceding claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7-11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2389767A cited by applicant.  GB2389767A discloses an induction cooking apparatus comprising a plurality of induction coils arranged in an array, the induction coils (primary transformer winding array) comprising conductive windings; and at least one foil (ferrite and copper sheets) comprising magnetically permeable material extending beneath the plurality of induction coils (Figures 4a-b). Regarding claims 3, 5, 7-8, the at least one foil (ferrite and copper sheets, Figure 4a) is inherently composed of a magnetically permeable material, wherein the magnetically permeable material has a magnetic relative permeability greater than 10. Regarding claims 9-11 and 13, a beam structure supporting the at least one foil and the array of induction coils, wherein the at least one foil is disposed between the array of induction coils and the beam structure (Figure 4a-b).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2389767A cited by applicant, in view of Eskildsen et al (US 6,288,374).  GB 2389767A discloses substantially all features of the claimed invention except an electrical circuit in communication with each of the plurality of induction coils, wherein the electrical circuit is configured to receive control signals from a controller.  Eskildsen discloses an electrical circuit in communication with each of the plurality of induction coils, wherein the electrical circuit is configured to receive control signals from a controller (17, col. 5, lines 41-67).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in GB 2389767A an electrical circuit in communication with each of the plurality of induction coils, wherein the electrical circuit is configured to receive control signals from a controller as taught by Eskildsen in order to control the plurality of induction coils.  Regarding claims 4, 6 and 12, the .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al (US 2012/0043312) discloses induction heating cooker including a plurality of heating coil block.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        July 15, 2021